NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-2361-16T4

IN THE MATTER OF
CITY OF PERTH AMBOY,

      Respondent-Respondent,

and

PERTH AMBOY POLICE
BENEVOLENT ASSOCIATION
LOCAL 13,

     Charging Party-Appellant.
______________________________

                Argued October 4, 2018 – Decided July 17, 2019

                Before Judges O'Connor, Whipple and DeAlmeida.

                On appeal from the New Jersey Public Employment
                Relations Commission, P.E.R.C. No. 2017-30.

                Stephen B. Hunter argued the cause for appellant
                (Detzky, Hunter & DeFillippo, LLC, attorneys; Stephen
                B. Hunter, of counsel and on the brief).

                Michael S. Williams argued the cause for respondent
                City of Perth Amboy (Cruser, Mitchell, Novitz,
                Sanchez, Gaston & Zimet, LLP, attorneys; Douglas V.
            Sanchez, of counsel and on the brief; Michael S.
            Williams, on the brief).

            Frank C. Kanther, Deputy General Counsel, argued the
            cause for respondent New Jersey Public Employment
            Relations Commission (Christine Lucarelli-Carneiro,
            General Counsel, attorney; Frank C. Kanther, on the
            statement in lieu of brief).

PER CURIAM

      Charging Party Perth Amboy Police Benevolent Association, Local 13

(PBA) appeals from the December 22, 2016 final agency decision of the Public

Employment Relations Commission (PERC) dismissing its claim that

respondent City of Perth Amboy committed an unfair practice under the New

Jersey Employer-Employee Relations Act (Act), N.J.S.A. 34:13A-1 to -43, when

it unilaterally changed its method of calculating pay for police officers on

military leave. We affirm.

                                        I.

      PBA is the majority representative of police officers employed by Perth

Amboy. Prior to May 2011, the city's Police Department had no formal written

policy regarding military leave and the matter was not addressed in the

collective negotiations agreement (CNA) in place at that time. Effective May

12, 2011, the department issued General Order No. 11-029 (General Order),

which, among other things, detailed the types of military leave for which officers

                                                                          A-2361-16T4
                                        2
would and would not receive pay. The General Order also set forth the method

for calculating paid military leave as follows: "NOTE: For clarification of

[m]ilitary [l]eave [t]ime, all members will be converted to an [eight-]hour day[.]

[F]or example, if working a [ten-]hour day the member will account for the

military leave as a [five-]day, [eight-]hour work schedule."

      On July 5, 2011, PBA filed an unfair practice charge against Perth Amboy

pursuant to the Act, alleging that as a result of the unilateral adoption of the

General Order, officers who used to be paid for all military leave are forced to

use vacation and compensatory time or lose pay when absent for military

training for which paid leave was no longer available.

      In 2012, the parties settled PBA's unfair practice charge through entry of

a memorandum of agreement (MOA). PBA agreed to dismiss the charge with

prejudice and, as stated in the MOA, "to abide by and not to challenge the Police

Department's written policy on [m]ilitary [l]eave as set forth in" the General

Order. In addition, the MOA grandfathered five officers, entitling them to paid

leave for five military weekend drills per year. As for all other officers, the

MOA provided their paid military leave would be determined pursuant to the

General Order. The MOA also provided either party could raise the issue of




                                                                          A-2361-16T4
                                        3
military leave during the next round of contract negotiations, and that it

"encompasses all terms agreed to by the parties with respect to these matters."

      On September 17, 2014, PBA filed the unfair practice charge that is the

subject of this appeal. In pertinent part, the charge alleges:

            On or about June 16, 2014, the Chief of Police and the
            Business Administrator informed two unit members
            that their active military duty days will be based on a
            five and two work schedule which neither member
            works and for that matter which no unit member works.
            The five and two schedule represents five days at eight
            hours a day and two days off. Both unit members
            worked a four on and four off schedule which
            represents four days on at ten hours per day and four
            days off.

            As a result of this unilateral calculation change, both
            unit member[s'] leaves of absence will be terminated
            prematurely. Further, both unit members will be
            required to use more of their vacation, compensatory[,]
            and personal time, in order to continue to be paid. In
            the past, these calculations were always based on the
            actual schedule worked. Further, and perhaps more
            importantly, the City always reimbursed said
            employees with no loss of pay beyond the statutory
            ninety days.

      The last sentence of the quoted material refers to N.J.S.A. 38A:4-4, which

mandates public employees who are members of an organized militia not suffer

a loss of pay or time while on State or federal active duty military leave, but

provides that military leaves of absence in excess of ninety days shall be without


                                                                          A-2361-16T4
                                         4
pay but without loss of time. N.J.S.A. 38:23-1 establishes a similar mandate for

public employees who are in the United States Reserves or the National Guard

and take military leave, but limits paid leave to thirty days.

      PBA argued that Perth Amboy violated N.J.S.A. 34:13A-5.4(a)(1), (2),

and (5) because: (a) the two statutory provisions noted above preempt the MOA

and General Order and require that officers' military leave pay be calculated

according to their actual work schedules; and (b) if the statutory provisions do

not preempt this issue, Perth Amboy violated the Act by not negotiating with

PBA the terms of the General Order before its issuance and implementation.

      Perth Amboy contested the unfair practice charge, arguing that the statutes

do not preempt the issue because they do not specify how pay is to be calculated

for employees on military leave. In addition, it argued PBA waived its right to

negotiate the calculation of military leave pay by entering the MOA and a new

CNA without negotiating a change in the terms of the General Order.

      The parties filed cross-motions for summary judgment before a PERC

hearing examiner.      Perth Amboy supported its waiver argument with a

certification from its business administrator, who represented the city during

negotiations for a CNA that took effect in 2014. He certified PBA did not




                                                                         A-2361-16T4
                                         5
negotiate a change in the military leave provisions or make any proposals

regarding military leave during the negotiation of the 2014 CNA.

      PBA replied with a certification from its vice president, who certified that

he was present at all settlement discussions leading to the MOA and the only

issue in dispute was the use of paid leave time for weekend drills. He certified

that the method of calculating pay for military leave was not discussed, and that

he had been on military leave both before and after the effective date of the

MOA and was paid based on his regular four-day, ten-hour work schedule, not

on the eight-hour, five day on, two day off schedule in the General Order. He

certified that as a result of the new calculation method, he lost both pay and time

during military leave.

      The hearing examiner denied PBA's motion for summary judgment and

granted summary judgment in favor of Perth Amboy, adopting both of Perth

Amboy's arguments. In reaching her decision, the hearing examiner barred,

under the parole evidence rule, all statements in the certification submitted by

PBA that were contrary to the unambiguous terms of the MOA.

      PBA filed exceptions to the hearing examiner's decision. PERC rejected

PBA's exceptions and adopted the decision of the hearing examiner.




                                                                           A-2361-16T4
                                        6
      This appeal followed. PBA reiterates its statutory preemption argument

and contends that it did not waive its right to negotiate the method for calculating

pay for officers on military leave.

                                          II.

      PERC is charged with administering the Act and its interpretation of the

statute is entitled to substantial deference. N.J. Tpk. Auth. v. AFSCME Council

73, 150 N.J. 331, 352 (1997). Appellate courts "will not upset a State agency's

determination in the absence of a showing that it was arbitrary, capricious or

unreasonable, or that it lacked fair support in the evidence, or that it violated a

legislative policy expressed or implicit in the governing statute." In re Camden

Cty. Prosecutor, 394 N.J. Super. 15, 22-23 (App. Div. 2007) (emphasis omitted)

(quoting Cty. of Gloucester v. PERC, 107 N.J. Super. 150, 156 (App. Div.

1969)). "Although an agency's 'interpretation of the statute it is charged with

administering . . . is entitled to great weight' . . . [appellate courts] will not yield

to PERC if its interpretation is 'plainly unreasonable, contrary to the language

of the Act, or subversive of the Legislature's intent.'"          Id. at 23 (citations

omitted).

      Terms of a negotiated agreement are unenforceable if they are preempted

by legislation. Bethlehem Twp. Bd. of Educ. v. Bethlehem Twp. Educ. Ass'n,


                                                                                A-2361-16T4
                                           7
91 N.J. 38, 44 (1982). To preempt an agreement, a statute must "fix[] a term

and condition of employment 'expressly, specifically and comprehensively.'"

Ibid. (quoting Council of N.J. State Coll. Locals v. State Bd. of Higher Educ.,

91 N.J. 18, 30 (1982)). The statutory provision must "speak in the imperative

and leave nothing to the discretion of the public employer." State v. State

Supervisory Emps. Ass'n, 78 N.J. 54, 80 (1978). "[T]he mere existence of

legislation relating to a given term or condition of employment does not

automatically preclude negotiations." Bethlehem, 91 N.J. at 44.

      N.J.S.A. 38A:4-4 provides in pertinent part:

            (a) A permanent or full-time . . . employee of . . . [a]
            municipality who is a member of the organized militia
            shall be entitled, in addition to pay received, if any, as
            a member of the organized militia, to leave of absence
            from his or her respective duties without loss of pay or
            time on all days during which he or she shall be engaged
            in any period of State or Federal active duty; provided,
            however, that the leaves of absence for Federal active
            duty or active duty for training shall not exceed [ninety]
            work days in the aggregate in any calendar year. Any
            leave of absence for such duty in excess of [ninety]
            work days shall be without pay but without loss of time.

            (b) Leave of absence for such military duty shall be
            in addition to the regular vacation or other accrued
            leave allowed such . . . employees by . . . law,
            ordinance, resolution, or regulation.

      N.J.S.A. 38:23-1(a) provides:


                                                                         A-2361-16T4
                                        8
            A permanent or full time . . . employee of . . . [a]
            municipality, who is a member of the organized reserve
            of the Army of the United States, United States Naval
            Reserve, United States Air Force Reserve or United
            States Marine Corps Reserve, or other organization
            affiliated therewith, including the National Guard of
            other states, shall be entitled, in addition to pay
            received, if any, as a member of a reserve component
            of the Armed Forces of the United States, to leave of
            absence from his or her respective duty without loss of
            pay or time on all work days on which he or she shall
            be engaged in any period of Federal active duty,
            provided, however, that such leaves of absence shall
            not exceed [thirty] work days in any calendar year.
            Such leave of absence shall be in addition to the regular
            vacation or other accrued leave allowed such . . .
            employee. Any leave of absence for such duty in excess
            of [thirty] days shall be without pay but without loss of
            time.

      PBA argues that these provisions preempt the MOA and General Order

because the term "work days" in both statutes refers to the officers' actual ten-

hour work day, rather than the eight-hour work day in the General Order. We

disagree.

      It is well settled that the primary purpose of "statutory interpretation is to

determine and 'effectuate the Legislature's intent.'" State v. Rivastineo, 447 N.J.

Super. 526, 529 (App. Div. 2016) (quoting State v. Shelley, 205 N.J. 320, 323

(2011)). We start by considering "the plain 'language of the statute, giving the

terms used therein their ordinary and accepted meaning.'"           Ibid. (quoting


                                                                            A-2361-16T4
                                         9
Shelley, 205 N.J. at 323). Where "the Legislature's chosen words lead to one

clear and unambiguous result, the interpretive process comes to a close, without

the need to consider extrinsic aids." Ibid. (quoting Shelley, 205 N.J. at 323).

We do "not 'rewrite a plainly-written enactment of the Legislature [or] presume

that the Legislature intended something other than that expressed by way of the

plain language.'" Id. at 529-530 (alteration in original) (quoting Marino v.

Marino, 200 N.J. 315, 329 (2009)).

      N.J.S.A. 38A:4-4 and N.J.S.A. 38:23-1 entitle public employees to leave

for specified periods without a loss in pay or time for various types of military

duty. Neither statute, however, specifies how pay and time for military leave is

to be calculated. The statutes, therefore, do not preempt negotiation of the

calculation method to be used to fulfill the statutory objectives. There is no

express, specific, and comprehensive indication in the statutes that the

Legislature intended to exclude the topic from collective bargaining.1


1
   PBA also relies on a Department of Community Affairs, Division of Local
Government Services Bulletin regarding State reimbursement to employers for
military leave pay. The Bulletin provides "[t]he routine work schedule of the
individual is the basis for calculating the mandate obligation for State
reimbursement. For example, law enforcement . . . [who] do not work [five]
days on/[two] days off schedules would be calculated on a case-by-case basis,
using the individual's normal schedule." The Bulletin does not address how pay
is to be calculated for military leave, but the rate at which employers will be


                                                                         A-2361-16T4
                                      10
      Nor do we agree with PBA's contention that it is entitled to relief because

Perth Amboy's issuance of the General Order amounted to a unilateral change

of a mandatorily negotiable term of employment in violation of the Act.

Pursuant to N.J.S.A. 34:13A-5.4(a)(5), public employers are prohibited from

"[r]efusing to negotiate in good faith with a majority representative of

employees . . . concerning terms and conditions of employment[.]" A public

employer violates the Act whenever it unilaterally changes mandatorily

negotiable terms and conditions of employment. See Galloway Twp. Bd. of

Educ. v. Galloway Twp. Educ. Ass'n, 78 N.J. 25, 49 (1978).

      While Perth Amboy may have unilaterally changed a term or condition of

employment when it issued the General Order, PBA challenged the General

Order and settled its claim in exchange for grandfathering employees with

respect to weekend military drills and the right to raise military leave in fu ture

contract negotiations. PBA's challenge to Perth Amboy's initial issuance of the

General Order therefore has been settled.

      So too has PBA's right to challenge application of the General Order to

the employees at issue here. A public employer does not have to negotiate a




reimbursed. We note also that a bulletin issued by an executive branch agency
cannot preempt a statutory right to negotiate a term or condition of employment.
                                                                           A-2361-16T4
                                       11
term or condition of employment if a union has waived its right to negotiate.

See City of Jersey City v. Jersey City Police Officers Benevolent Ass'n, 154 N.J.
555, 577 (1998). A valid waiver must be "clear and unmistakable."            Ibid.

(quotations omitted). A union waives its right to negotiate in a "contract [that]

explicitly and unmistakably allows the employer to make the changes[.]" Ibid.

(quotation omitted). In addition, settlement of civil litigation ranks high in the

public policy of our State. Jannarone v. W.T. Co., 65 N.J. Super. 472, 476 (App.

Div. 1961). Settlement agreements will be enforced absent a demonstration of

fraud or other compelling circumstances based on clear and convincing proof.

Nolan v. Lee Ho, 120 N.J. 465, 472 (1990).

      The MOA is unambiguous. In addition, the record contains no evidence

suggesting that fraud or other circumstances warrant abrogation of the MOA.

      Moreover, the MOA indicates that it is fully integrated, containing all

terms on which the parties agreed. When a contract is unambiguous, evidence

intended to contradict the clear terms of the agreement is inadmissible. See Atl.

N. Airlines v. Schwimmer, 12 N.J. 293, 303 (1953) ("Where the parties have

made the writing the sole repository of their bargain, there is the integration

which precludes evidence of antecedent understandings and negotiations to vary

or contradict the writing."). PERC correctly disregarded the certification PBA


                                                                          A-2361-16T4
                                       12
submitted for the purpose of showing the parties did not intend to include the

pay calculation terms of the General Order in the MOA.

      Affirmed.




                                                                      A-2361-16T4
                                     13